[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 441 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 442 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 443 
In this proceeding the county of Essex seeks to recover from the state certain moneys which, in the regular course of taxation, would have been paid as taxes upon lands situated in that county, but which were not collected because such lands were exempted from taxation by the several statutes above referred to. These statutes very clearly disclose their real origin and purpose. A corporation, whose ostensible purpose was to construct and operate a railroad, but whose real object seems to have been to acquire almost boundless tracts of Adirondack forest lands, succeeded in getting a railroad charter under a special act, which, as subsequently amended, gave it the pre-emptive right to purchase and hold such lands to the extent of a million acres. After large areas of such lands had been thus acquired, the legislature became convinced that a railroad company engaged in the laudable undertaking of acquiring a forest domain, ought not to be unduly burdened with taxes, and so it was ordained (L. 1857, ch. 98) that all the lands of the corporation, except those occupied by its roadbed and working structures, should be exempt from taxation until the year 1879. This period of exemption was subsequently and successively extended so that it ultimately embraced all the years from 1857 to 1883. It soon became apparent, of course, that this generosity of the state was being practiced at the expense of the "Adirondack" *Page 445 
counties embracing this railroad belt, and particularly of the relator, through whose territory not a rod of the railroad was ever laid, and so it was further enacted that the comptroller of the state, in his annual settlements with the treasurers of the counties named, should credit them with the amount of the taxes which the railroad lands would have paid if not thus exempted. Under the first of these statutes (L. 1862, ch. 225) the relator presented its claim and was credited in that year with the sum of $4,724.45. Other statutes of similar import were passed in 1868, 1870 and 1889, varying in details which are unimportant for the purposes of this discussion.
At various times since 1862 the successive treasurers of the relator have presented claims under these statutes to the comptroller which have been disallowed, and during the whole of the period from 1862 to 1883 such treasurers have neglected to present still other claims for large amounts to which the relator would then have been entitled if proper claims had been seasonably presented. The only legal proceeding ever instituted on relator's behalf upon these claims is the one at bar, and that was not commenced until 1902.
No argument is needed to establish the substantial character of relator's loss or the equity of its claim. The state interposes the Statute of Limitations as a defense, and it goes without saying that if this plea is well founded it must prevail, no matter how intrinsically meritorious the relator's claim may be, or how powerful the equitable considerations that support it. The original liability of the state to the relator, created by the statutes above referred to, was of such a character that, as between individuals, it would have been barred by the six years' statute (Sec. 382, Code Civ. Pro.), or at longest by the ten years' statute (Sec. 388, Code Civ. Pro.). Our State Constitution provides that "neither the legislature, the canal board nor any person or persons acting in behalf of the state, shall audit, allow or pay any claim which, as between citizens of the state, would be barred by lapse of time." (Art. VII, sec. 6.) There can be no *Page 446 
doubt that these Statutes of Limitation, made applicable by this constitutional provision, constitute an effectual bar to the relator's claim, unless some extraneous or incidental condition existed or has intervened to prevent or arrest the operation of the statute or to extend the period of limitation. In this behalf the relator contends that a large portion of its claim consists of taxes lost by the failure of its successive treasurers to return the same to the comptroller during the period of exemption, and that not until 1901 did the state recognize its obligation to allow any such claim. (L. 1901, ch. 515.) If this contention is well founded, the relator may properly invoke the rule that lapse of time is never a bar to a claim against the state so long as there is no tribunal to which the claim may be presented, and by which it may be passed upon and payment awarded. (Bd. Suprs. Cayuga County v. State of N.Y. 153 N.Y. 280;County of Ulster v. State of N.Y. 177 id. 194.) Thus the controversy resolves itself into the single question whether, at any time prior to 1901, there existed a tribunal with jurisdiction to hear and determine the relator's claim. Since it is beyond dispute that the statute of 1889 (Chap. 217) was the first to cover the whole period of exemption from 1857 to 1883, we pass over the earlier statutes and address ourselves to the question whether the statute of 1901 gave to the relator any rights that it did not have under the statute of 1889. Under the statute of 1889 the comptroller was charged with the duty of stating an account with the treasurers of the county of Essex and the others named, in which such treasurers were to be credited with the non-resident taxes, including the state tax apportioned to such counties, which were "rejected, cancelled or disallowed," from and including 1857 to and including 1867, under the exemption acts above referred to. That part of the statute clearly referred only to the taxes "rejected, cancelled ordisallowed" in the years from 1857 to 1867 inclusive. Then follows the further direction that the comptroller "shall also credit said treasurers in said account with the amount of the non-resident taxes, including the state tax from which the non-resident *Page 447 
lands in those respective counties have been exempted by the aforesaid acts, * * * from one thousand eight hundred and fifty-seven to one thousand eight hundred and sixty-seven, inclusive, and from and including one thousand eight hundred and sixty-eight to one thousand eight hundred and eighty-three inclusive." This latter portion of the statute, it will be observed, relates broadly to taxes "exempted," and not merely to such taxes "rejected, cancelled or disallowed," and it also refers a second time to the period from 1857 to 1867, thus indicating that it was the legislative intent to have the comptroller credit the several treasurers mentioned, not only with the amount of the non-resident taxes which had been returned and then rejected, canceled or disallowed between 1857 and 1867, but also with all of the non-resident taxes from 1857 to 1883 which had been exempted by any of the acts referred to, and without regard to the question whether they had ever been returned, rejected, canceled or disallowed, or not. If this was not what was intended by the legislature of 1889 we are utterly at a loss to account for the peculiar phraseology of the statute, by which the taxes "rejected, cancelled or disallowed" for the period from 1857 to 1867 are explicitly separated from the other "exempted" taxes for the whole period from 1857 to 1883. The final direction of the statute of 1889 is that "any amount which shall be found due upon such stated account shall be paid to said counties respectively out of the treasury of this state."
Turning now to the statute of 1901 (Ch. 515) we find that it directs the comptroller to include in his account with the counties named "such taxes as may have been lost by the failure of the treasurers of these respective counties to return the same during the period of exemption mentioned in the aforesaid acts." When we compare this language with that of the statute of 1889 the effort to resuscitate a defunct claim becomes palpable. It imposes upon the comptroller no duty, and it invests the counties named with no rights that did not exist under the statute of 1889. There is, to be sure, a change *Page 448 
of phraseology, but no change of meaning. Indeed, nothing more was possible, for the earlier statute covered the whole subject. This situation presents its own best commentary. With the same duties imposed and the same rights given by the statute of 1889 as by the statute of 1901, a period of twelve years elapsed, during every day of which the relator had the right to the very remedy which it now seeks to invoke, or any other remedy which a court of competent jurisdiction could properly have granted. It failed to obtain relief, not because there was no tribunal to hear and decide its cause, but on account of the laches of its officers. The conclusion from all this is as obvious as it is inevitable. The relator must fail because its claim is one "which, as between citizens of the state, would be barred by lapse of time."
The order of the Appellate Division, confirming the determination of the comptroller, should be affirmed, with costs.
CULLEN, Ch. J., GRAY, O'BRIEN, BARTLETT, HAIGHT and VANN, JJ., concur.
Order affirmed.